DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-2, 4-16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Peri et al. (US 2015/0080821).
With reference to claim 1, Peri et al. (hereinafter “Peri”) discloses an absorbent article having a front side, a back side, a longitudinal axis notionally extending in a longitudinal direction from the middle of the front side to the middle of the back side (figure 5), 
wherein the absorbent article has a length measured along the longitudinal axis, the article notionally having a front region having a length of one third of the length of the article, a back region having a length of one third of the length of the article, and a crotch region between the front region and back region having a length of the remaining third of the article's length as set forth in [0033] and [0269] through the incorporation of McKiernan et al. (US 2011/0319848). McKiernan et al. (hereinafter “McKiernan”) discloses that one end portion of the diaper is configured as a front waist region (which is the front one third of the article, having one third of the length of the article). The opposite end portion is configured as a back waist region (which is the back one third of the article, having one third of the length of the article). An intermediate portion of the diaper is configured as a crotch region 4 (which is the centre one third of the article) as set forth in [0146].

Peri provides the absorbent core with a core wrap [0032] comprising a top side (16) and a bottom side (16’) and an absorbent material (60) between the top side and the bottom side of the core wrap (figure 6) wherein the absorbent material having a deposition area (8) and at least two channels (26) substantially free of absorbent material [0054] within the deposition area as set forth in [0061]. Peri discloses that the absorbent material comprises cellulose fibers [0026] and superabsorbent polymer particles as set forth in [0040].
Peri also teaches the use of different channels (i.e., a first type and a second type of channel) as set forth through the incorporation [0269] of WO 2012/170778.
WO 2012/170778 (hereinafter “Rosati”) teaches the inclusion of different channels as set forth on page 14, 4th paragraph.
The difference between Peri and claim 1 is the explicit recitation that the top side and the bottom side of the core wrap are bonded to each other in the first type of channels by a first bonding and the top side and the bottom side of the core wrap are not bonded in the second type of channels
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide a first type channel with bonding and a second type of channel without bonding as claimed because Peri discloses that the absorbent structure 
With reference to claim 2, Peri discloses an absorbent article wherein the first bonding comprises one of adhesive bonding, thermo bonding, mechanical bonding, ultrasonic bonding, and any combinations thereof as set forth in [0056]. 
Regarding claims 4-6, Peri discloses an absorbent article wherein the absorbent core comprises two channels disposed as a symmetrical pair relative to the longitudinal axis and present in the crotch region as shown in figure 5.
The difference between Peri and claims 4-6 is the explicit recitation that the channel is of the first or second type.
	It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the channel as the first of second type of channel as desired because Peri teaches the inclusion of both bonded (a first type of channel) and/or unbonded ( a second type of channel) channels together in one absorbent structure as set forth in [0055]. Therefore, the inclusion of either type or both types of channels with the absorbent is considered to be within the level of ordinary skill in the art and to be within the scope of the invention as set forth in [0056].


With respect to claim 7, Peri, through the incorporation [0269] of Rosati discloses at least one channel present in the front and/or rear of the article as shown in figure 4B of Rosati.
The difference between Peri and claim 7 is the explicit recitation that the channel is of the second type.
	It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the channel as the second type of channel as desired because Peri teaches the inclusion of both bonded (a first type of channel) and/or unbonded ( a second type of channel) channels together in one absorbent structure as set forth in [0055]. Therefore, the inclusion of either type or both types of channels with the absorbent is considered to be within the level of ordinary skill in the art and to be within the scope of the invention as set forth in [0056].
With reference to claim 8, Peri discloses an absorbent article wherein none of the channels present extend to any of the edges of the deposition area as set forth in [0061].
As to claim 9, see the rejection of claim 1 where the core wrap of i) is addressed. While the additional bonding as disclosed is claim 9 is not required because of the core wrap of claim i), it is noted that Peri still discloses an absorbent article wherein the top side and the bottom side of the core wrap are bonded to each other by inner core glue as set forth in [0056] which set forth the attachment of the top side to the bottom side 
As to claim 10, Peri discloses that an inner core glue is present in at least one of: between the absorbent material and the inner surface of the bottom side of the core wrap, and between the absorbent material and the inner surface of the top side of the core wrap [0073-0075], and the inner core glue at least partially overlaps with the deposition area of the absorbent material (8) to at least partially immobilize the absorbent material as set forth in [0067] and as shown in figure 5. 
With respect to claim 11, Peri, through the incorporation [0269] of Rosati discloses an absorbent article wherein the cumulated length of the channels projected on the longitudinal axis represent from 10% to 80% of the length of the article as set forth on page 9, 3rd paragraph of Rosati.
With respect to claims 12-13, Peri discloses an absorbent article wherein the article further comprises a nonwoven acquisition layer between the topsheet and the absorbent core as set forth in [0091-0092]. 
With respect to claim 14, Peri, through the incorporation [0269] of Rosati discloses an absorbent article including a first and second type of channels as set forth in the rejection of claim 1. Further, Rosati discloses first and second channels being separated by a separating zone comprising absorbent material as set forth on page 12, 4th full paragraph and as shown in figure 2A and 4A. 

Busam et al. (hereinafter “Busam”) teaches an absorbent structure including superabsorbent polymer material mixed with cellulose fibers as set forth in col. 8, lines 4-11.
As to claim 16, Peri discloses an absorbent article wherein the absorbent material comprises from 40% to 70% by weight of SAP particles as set forth in [0026].
With reference to claim 18, Peri discloses an absorbent core comprising:
a core wrap [0032] comprising a top side (16) and a bottom side (16’);
an absorbent material (60) comprising cellulose fibers [0026] and superabsorbent polymer [0040] between the top side and the bottom side of the core wrap (figure 6) wherein the absorbent material having a deposition area (8); and 
at least two channels (26) substantially free of absorbent material [0054] within the deposition area as set forth in [0061]. 
Peri also teaches the use of different channels (i.e., a first type and a second type of channel) as set forth through the incorporation [0269] of WO 2012/170778.
WO 2012/170778 (hereinafter “Rosati”) teaches the inclusion of different channels as set forth on page 14, 4th paragraph.

It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide a first type channel with bonding and a second type of channel without bonding as claimed because Peri discloses that the absorbent structure may include core wrap bonds where the top side of the core wrap is attached to the bottom side of the core wrap though the channel as set forth in the first four lines of [0055], and also discloses that the same core may comprise other areas where the core wrap is not bonded as set forth in the last four lines of [0055].
With reference to claim 19, Peri discloses a method for making an absorbent core (28), comprising the steps of:
 providing a core wrap material [0025];
depositing an absorbent material (60) comprising cellulose fibers [0026] and superabsorbent polymer particles [0040] on the core wrap [0040] on a deposition area (8) between the top side and the bottom side of the core wrap (figure 2) wherein the deposition area comprises at least two channels (26) substantially free of absorbent material [0054] within the deposition area (see figures 1 and 5) where inner core glue is not required to be present;

forming different channels (i.e., a first type and a second type of channel) as set forth through the incorporation [0269] of WO 2012/170778.
WO 2012/170778 (hereinafter “Rosati”) teaches the inclusion of different channels as set forth on page 14, 4th paragraph;
The difference between Peri and claim 19 is the explicit recitation that the top side and the bottom side of the core wrap are bonded to each other in the first type of channels by a first bonding and the top side and the bottom side of the core wrap are not bonded in the second type of channels
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide a first type channel with bonding and a second type of channel without bonding as claimed because Peri discloses that the absorbent structure may include core wrap bonds where the top side of the core wrap is attached to the bottom side of the core wrap though the channel as set forth in the first four lines of [0055], and also discloses that the same core may comprise other areas where the core wrap is not bonded as set forth in the last four lines of [0055].
As to claim 20, Peri discloses a process further comprising the step of applying an inner core glue on the core wrap material before depositing the absorbent material as set forth through the incorporation [0269] of WO 2012/170778.
. 
Claims 1, 3 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nishikawa et al. (US 2016/0206482).
With reference to claim 1, Nishikawa et al. (hereinafter “Nishikawa”) discloses an absorbent article (10) having a front side, a back side, a longitudinal axis notionally extending in a longitudinal direction from the middle of the front side to the middle of the back side (figure 2C), 
wherein the absorbent article has a length measured along the longitudinal axis, the article notionally having a front region having a length of one third of the length of the article, a back region having a length of one third of the length of the article, and a crotch region between the front region and back region having a length of the remaining third of the article's length as set forth in [0097] and [0113] through the incorporation of Kreuzer et al. (US 2012/0316528). Kreuzer et al. (hereinafter “Kreuzer”) discloses that one end portion of the diaper is configured as a front waist region 2 (which is the front one third of the article, having one third of the length of the article). The opposite end 
Nishikawa also includes a liquid permeable topsheet (33) on the wearer-facing side, a liquid impermeable backsheet (31) on the garment-facing side, and an absorbent core (115) between the topsheet and the backsheet as shown in figure 2C. 
Nishikawa provides the absorbent core with a core wrap comprising a top side and a bottom side and an absorbent material comprising cellulose fibers and superabsorbent polymer particles [0099-0102] between the top side and the bottom side of the core wrap [0009] wherein the absorbent material having a deposition area (8) and at least two channels substantially free of absorbent material within the deposition area as set forth in [0097] and [0113] through the incorporation of Bianchi et al. (US 2014/0371701). Bianchi et al. (hereinafter “Bianchi”) discloses a core wrap comprising a top side and a bottom side and an absorbent material between the top side and the bottom side of the core wrap wherein the absorbent material having a deposition area and at least two channels substantially free of absorbent material [0082] within the deposition area as set forth in [0070] and in figure 4.
The difference between Nishikawa and claim 1 is the explicit recitation that the top side and the bottom side of the core wrap are bonded to each other by a first bonding and an additional bonding in the first type of channels, and the top side and the 
It would have been obvious to one of ordinary skill in the art to provide the first type of channels with a first glue and an additional second bond and to provide the second type of channels with one type of glue as claimed because Bianchi, as incorporated by Nishikawa in [0097] and [0113], discloses that the top sheet and the bottom sheet may be bonded by either one or more than one layers of auxiliary glue and/or fibrous adhesive material as set forth in [0083], thereby providing the motivation to provide either or both channels with one or more than one bonds which include glue and an additional bond.
With reference to claim 3, Nishikawa teaches the invention substantially as claimed as set forth in the rejection of claim 1.
The difference between Nishikawa and claim 3 is the explicit recitation that the article includes at least one of a first type of channels having a first Static Peel Force Time and a second type of channels having a second Static Peel Force Time wherein the first Static Peel Force Time is higher than the second Static Peel Force Time.
Nishikawa discloses an absorbent layer structure that may include a changing channel structure either alone or combined with a permanent channel structure [0094] indicated that at least two different type of channels may be present within the absorbent structure.

Bianchi also discloses changing channels which delaminate at either 10 min or 20 min. as set forth [0092-0093]. 
While Nishikawa does not explicitly recite a Static Peel Force Time of either channel, one of ordinary skill in the art could reasonably presume that the Static Peel Force Time of the permanent channel (i.e., first Static Peel Force Time) of Nishikawa is higher than a second Static Peel Force Time because the channel is permanent. The changing channel would present with a lower second Static Peel Force Time because Bianchi teaches the same type of changing channel where portions delaminate at 10 min and at 20 min, which is less 30 min (claims 2-4), less as set forth in [0092-0093]. 
With reference to claims 19 and 20, Nishikawa discloses a method for making an absorbent core, comprising the steps of:
providing a core wrap material (116,116’);
depositing an absorbent material comprising cellulose fibers and superabsorbent polymer particles [0099-0102] between the top side and the bottom side of the core wrap [0009] on a deposition area (8) wherein the deposition area includes at least two channels substantially free of absorbent material within the deposition area as set forth 
The difference between Nishikawa and claims 19-20 is the explicit recitation that the top side and the bottom side of the core wrap are bonded to each other by a first bonding and an additional bonding in the first type of channels, and the top side and the bottom side of the core wrap are bonded to each other by the additional bonding in the second type of channels. 
It would have been obvious to one of ordinary skill in the art to provide the first type of channels with a first glue and an additional second bond and to provide the second type of channels with one type of glue as claimed because Bianchi, as incorporated by Nishikawa in [0097] and [0113], discloses that the top sheet and the bottom sheet may be bonded by either one or more than one layers of auxiliary glue and/or fibrous adhesive material as set forth in [0083], thereby providing the motivation to provide either or both channels with one or more than one bonds which include glue and an additional bond.


17 is rejected under 35 U.S.C. 103 as being unpatentable over Peri et al. (US 2015/0080821) and further in view Weisman et al. (US 2011/0073513).
As to claim 17, Peri teaches the invention substantially as claimed as set forth in the rejection of claim 1.
The difference between Peri and claim 17 is the disclosure of a plurality of absorbent articles within a package having an In-Bag Stack Height of less than 110 mm.
Weisman teaches analogous art including a plurality of absorbent articles within a package having an In-Bag Stack Height of less than 110 mm as set forth in [0012].
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide a plurality of articles as taught by Peri with compressed packaging as taught by Weisman in order to provide the consumer with the convenience of multiple articles that exhibit improved packaging efficiency resulting in more environmentally friendly packaging as taught by Weisman in [0085].

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/163,635 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application and the reference application are directed to absorbent articles having at least two channels including a channel of a first type and a channel of a second type.
The limitations of claims 1, 14 and 18-19 of the instant application can be found in claim 1 of the reference application.
 The limitations of claim 2 of the instant application can be found in claim 5 of the reference application.
The limitations of claim 3 of the instant application can be found in claims 2-4 of the reference application.
The limitations of claims 4-5 of the instant application can be found in claim 7 of the reference application.
The limitations of claim 6 of the instant application can be found in claim 9 of the reference application.
The limitations of claim 7 of the instant application can be found in claim 11 of the reference application.
The limitations of claim 8 of the instant application can be found in claim 12 of the reference application.
The limitations of claim 9 of the instant application can be found in claim 13 of the reference application.

The limitations of claim 11 of the instant application can be found in claim 15 of the reference application.
The limitations of claim 12 of the instant application can be found in claim 16 of the reference application.
The limitations of claim 17 of the instant application can be found in claim 18 of the reference application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/163,628 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application and the reference application are directed to absorbent articles having at least two channels including a channel of a first type and a channel of a second type.
The limitations of claim 1 of the instant application can be found in claim 1 of the reference application.
 The limitations of claim 2 of the instant application can be found in claim 2 of the reference application.
The limitations of claim 4 of the instant application can be found in claim 3 of the reference application.

The limitations of claim 6 of the instant application can be found in claim 5 of the reference application.
The limitations of claim 6 of the instant application can be found in claim 7 of the reference application.
The limitations of claims 8 of the instant application can be found in claims 7 and 17-18 of the reference application.
The limitations of claim 9 of the instant application can be found in claim 8 of the reference application.
The limitations of claim 10 of the instant application can be found in claim 9 of the reference application.
The limitations of claim 11 of the instant application can be found in claim 10 of the reference application.
The limitations of claim 12 of the instant application can be found in claim 11 of the reference application.
The limitations of claim 13 of the instant application can be found in claim 12 of the reference application.
The limitations of claim 14 of the instant application can be found in claim 13 of the reference application.
The limitations of claim 17 of the instant application can be found in claim 15 of the reference application.
.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kawakami et al. (US 2013/0165882) discloses a body fluid absorbent article including variously compressed regions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELE M KIDWELL whose telephone number is (571)272-4935.  The examiner can normally be reached on Monday-Friday, 7AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/MICHELE M KIDWELL/Primary Examiner, Art Unit 3781